Notice of Pre-AIA  or AIA  Status
  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
The amended Claim 21 limitation of:
“wherein the records are created on at least one server” is found in Weidenmiller  [0114] “An operation 2404 determines such surplus funds for each user, where such information may be stored in a centralized database, an app server”
“installed on a user device” is found in Weidenmiller  [0078] “may invite the cardholder to install an app on their device.”

Response Remarks on Claim Rejections - 35 USC § 101
 The claimed invention is directed to an abstract idea without significantly more.
Independent Claim 21 recites:
•    "creating an account and a payment instrument"
•    "provides a shared amount to the account"
•    "provides ... access to the shared amount within the account"
•    "blocks...from accessing any of the shared amount"
These limitations clearly relate to managing transactions/interactions between users, and/or service provider. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For instructing to creating an account and a payment instrument or providing access to a shared amount within an account recites an action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a social or financial action, principle, or practice then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Applicant’s Remarks on February 15, 2020 read, (page 12) “Applicant's claimed invention…. pertains to an improvement….of financial transactions by avoiding the transfer of money from different accounts; avoiding sharing of a physical card or card information; maintaining the authorizations of the sharing person on the shared money in an account; ensuring the transactions regarding the shared account are traceable by the account owner; using the same account at any time by connecting a different means of payment and to add additional functions such as amount, duration, usage place restrictions and expenditure management features as usage parameters on the shared account”.   These can all be accomplished without a computer (i.e., payment by check, money order, IOU drawn from the same account)
Any additional elements are merely applying computer processing, storage, and communication technology as tools to perform an abstract idea. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). No specialized device is required and all actions may be performed by a generic mobile phone. The Specification reads, [0033] “In order for the system to be activated, the mobile application needs to be installed onto a mobile or similar device which may belong to any user”… [0037] “The mobile application mentioned here, could be a version that is suitable for any kind of mobile processing system”
These is no technology improvements, only policy/business process improvements.
Response Remarks on Claim Rejections - 35 USC § 103
In particular, Applicant contests the limitation of  “the account sharing system blocks the owner of the account from accessing any of the shared amount within the account”
Examiner maintains that the primary reference, Weidenmiller, teaches all the limitations of the claimed invention, including the aforementioned limitation when it discusses:
Weidenmiller [0004]  determining the fund access privilege of the consumer based on the request
Weidenmiller [0060] the administrator 202 may communicate with the cardholder 204 with instructions on use of cards, restrictions, changes, approvals, etc.
Weidenmiller [0107]  removing time-based funds available to a user.
Weidenmiller [0080]  An operation 1606 determines and sets group budgets
Weidenmiller [0113]  the operations allows an administrator of the cards, such as an owner of a business.
Examiner interprets an embodiment as the administrator, who is the account owner, may place time-based or budget-based restrictions on his or her own funds
In an effort to assuage Applicant’s concerns that Weidenmiller does not fully teach the limitation and to facilitate compact prosecution, Examiner converted the original 35 USC § 102  (novelty) to 35 USC § 103 (obviousness) with the addition of McClung, that teaches:
McClung [0020] (an account funded according to the present invention (by any method and/or system according to the present invention) may not be cashed out by the account owner until a predetermined date, e.g., upon the owner reaching a certain age e.g., but not limited to, 50, 55, 60, 62, 65, 67 or 70.5 years of age),)
Weidenmiller teaches the technology that can enable setting any kind of access privilege or account restriction. The limitation at question is merely “functional use/intended use” as it is a business/administration/policy decision of who may be blocked from the funds, not a technology issue. See MPEP 2114 -- IV. Determining Whether A Computer-Implemented Functional Claim Limitation Is Patentable Over The Prior Art Under 35 U.S.C. 102 and 103:  “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.”

/HAO FU/Primary Examiner, Art Unit 3697